Citation Nr: 1309308	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  06-03 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for a right (major) shoulder disability.

2.  Entitlement to a disability evaluation in excess of 20 percent for a left (minor) shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the May 2006 rating decision, the RO assigned an increased evaluation of 30 percent, effective August 22, 2005 for the Veteran's right shoulder disability.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing in Washington, DC before the undersigned in June 2008.  A copy of the hearing transcript has been associated with the file and has been reviewed.

The case was brought before the Board in September 2008, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal to include providing him notice on substantiating his claims, affording him a new VA examination, and requesting employment information from the Veteran.  

The case returned to the Board in November 2011 and again the claims were remanded to provide the Veteran with an additional VA examination.  The Veteran was afforded a VA orthopedic examination in August 2012 and the RO received opinions as to the Veteran's employability due to his service-connected disabilities.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran filed, in September 2009, a claim for entitlement to service connection for erectile dysfunction.  However, this issue has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1.  There is no evidence showing that the Veteran's service-connected right shoulder disability has been productive of limitation of the arm to 25 degrees from side, even taking pain and functional impairment into account; fibrous union of the humerus; or ankylosis of the scapulohumeral articulation. 

2.  There is no evidence showing that the Veteran's service-connected left shoulder disability has been productive of limitation of the arm to 25 degrees from side, even taking pain and functional impairment into account; fibrous union of the humerus; or ankylosis of the scapulohumeral articulation.

3.  The Veteran is service-connected for a right shoulder disability (30%), left shoulder disability (20%), hypertension (40%), depressive disorder, (50%), and hammer toes (10%), for a combined evaluation of 90 % from October 3, 2005.  

4.  The Veteran reported having a college education and graduate training in Business Administration.

5.  The preponderance of the evidence shows that the Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment. 

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321. 4.1, 4.71a, Diagnostic Codes 5024, 5202 (2012).

2.  The criteria for a disability evaluation in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5204, 5201 (2012).

3.  The criteria for assignment of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2005 and October 2008.  The September 2005 letter advised the Veteran of the information necessary to substantiate his claim for a TDIU, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The October 2008 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for the Federal Circuit has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the May 2006 rating decision, the Board finds that providing him with adequate notice in the October 2008 letter followed by a readjudication of the claim in the April 2010 and October 2012 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.  
As mentioned, the Veteran testified at a Board hearing.  Additionally, he was afforded VA orthopedic examinations in October 2005, March 2010, and August 2012 to re-assess his shoulder disabilities.  The RO also obtained multiple opinions as to Veteran's ability to work due to his service-connected disabilities.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided a detailed conclusion for the conclusions that were reached.  Therefore, the Board finds that the examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In fact, the Veteran, through his representative indicated in an October 2012 form in response to the latest SSOC that they did not have any additional evidence and asked that the case be forward to the Board immediately for appellate review.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Assignment of a particular Diagnostic Code is 'completely dependent on the facts of a particular case,' Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran is assigned a 30 percent evaluation for his right shoulder disability as of August 22, 2005 under 38 C.F.R. § 4.71a, Diagnostic Code 5204-5202 and a 20 percent evaluation for his left shoulder disability under Diagnostic Code 5204-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Veteran contends that both shoulder disabilities warrant higher evaluations.  

In June 2005, the Veteran underwent physical therapy for his bilateral shoulder disability.  

He was afforded a VA examination in October 2005 for his shoulders.  He reported constant pain in both shoulders which was aggravated with arm movement.  He stated that he had been receiving injections to help with the pain, but that this relief was temporary, lasting only 4-5 days.  He stated that he needed assistance from his wife for help putting on clothes.  

On range of motion testing, both shoulders showed active and passive flexion to 40 degrees and active and passive abduction to 30 degrees (presumably misidentified as flexion).  External and internal rotation was tested with the Veteran's arms by his side because the shoulders could not be abducted to 90 degrees.  External and internal rotation of both shoulders was both limited to 30 degrees.  The examiner noted severe guarding due to pain on all movements of the shoulders bilaterally.  X-rays showed degenerative joint disease of the right acromioclavicular (AC) joint ad focal full thickness tear of the supraspinatus tendon and degenerative joint disease of the left AC joint.

The RO increased the Veteran's right shoulder disability to 30 percent disabling due to the evidence of guarding at all arm movements, although there was no evidence of recurrent dislocations.  The RO maintained the Veteran's 20 percent evaluation for his left shoulder, even taking into account guarding and limitation of motion.  See May 2006 rating decision.  

At his June 2008 Board hearing, the Veteran testified that he was unable to write or pick up the phone due to his shoulder disabilities.  

The Veteran was afforded an additional VA examination in March 2010 for his bilateral shoulder disability.  He reported pain which had increased in the past 3-4 months and was now to the point where it hurt to pour coffee in the restaurant he managed.  He did not do heavy lifting or exercising.  He rated his pain as an 8/10 in severity which was relieved by Ibuprofen.  On range of motion testing, the Veteran had flexion bilaterally to 160 degrees, with pain, and abduction bilateral to 130 degrees, with pain.  He had full internal and external rotation bilaterally.  

The Veteran was afforded an additional VA examination in August 2012.  He reported taking Ibuprofen to help with the pain or else he was not able to move his arms at all.  He reported pain when he lifted both arm and, pain when he slept on either side.  He stated that he previously had injections to help with the pain, but that the relief did not last.  The Veteran denied flare ups of pain.  On range of motion testing, the Veteran had bilateral shoulder flexion to 100 degrees, with pain.  He had bilateral shoulder abduction to 90 degrees, with pain.  The Veteran was able to complete 3 repetitions without any additional loss of range of motion.  He had external rotation to 80 degrees bilaterally, with pain, and internal rotation to 75 degrees on the right and 80 degrees on the left, both with pain.  There was no additional change on repetitive movements.  The examiner noted guarding of both shoulders on movement.  The examiner also noted no evidence of a fibrous union.

Analysis

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which extremity is the major extremity, with only one extremity being considered major.  38 C.F.R. § 4.69.  The evidence reflects that the Veteran is right-handed and as such the Board will review the major shoulder rating codes for his right shoulder and the minor rating codes for his left shoulder.   

Right Shoulder

The Veteran's right shoulder disability was originally rated under Diagnostic Code 5201 for limitation of motion of the arm.  In the May 2006 rating decision, the RO rated the Veteran's right shoulder disability under Diagnostic Code 5202, which pertains to other impairment of the humerus.  

As to the dominant right shoulder, under Diagnostic Code 5201, a 30 percent evaluation is in order for limitation of motion of the major arm midway between the side and shoulder level.  A 40 percent evaluation contemplates limitation of motion of the arm to 25 degrees from the side. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5202 concerns other impairment of the humerus.  A 30 percent evaluation is warranted in cases of malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  A 50 percent evaluation is assigned in cases of fibrous union of the humerus.  A 60 percent evaluation contemplates nonunion of the humerus (false flail joint).  An 80 percent evaluation is warranted for loss of the head of the humerus (flail shoulder). 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5200, a 30 percent evaluation is assigned for favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees and the ability to reach the mouth and head.  A 40 percent evaluation is warranted in cases of intermediate ankylosis of scapulohumeral articulation, between favorable and unfavorable.  A 50 percent evaluation is in order in cases of unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side. 

In reviewing the claims file, there is no evidence that an evaluation in excess of 30 percent is warranted for the Veteran's right shoulder disability at any time during the appeal period.  In this regard, the evidence, to include VA examinations conducted in October 2005, March 2010, and August 2012, does not show that the Veteran's right shoulder is limited to 25 degrees from side to warrant a higher evaluation under Diagnostic Code 5201.  Additionally, although the Veteran does not have impairment of the humerus per se, the medical evidence clearly shows guarding in all movements of the right shoulder.  However, this symptomatology is consistent with the 30 percent evaluation currently assigned under Diagnostic Code 5202 for major joint.  A higher evaluation under such code requires evidence of a fibrous union of the right humerus and such has not been objectively shown.  In this regard, the 2012 VA examiner affirmatively stated that there is no issue regarding a fibrous union because the Veteran has no history of fracture.  Likewise, the 2012 VA examiner stated that ankylosis of the right shoulder is not present, and as such, Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation) does not provide for a higher evaluation.  

Left Shoulder

As to the minor shoulder, under Diagnostic Code 5201, shoulder motion limited to shoulder level and limited to midway between the side and shoulder level both warrant a 20 percent rating.  A 30 percent evaluation contemplates shoulder motion limited to 25 degrees from side.

Concerning the minor shoulder, under Diagnostic Code 5200, unfavorable ankylosis of the scapulohumeral articulation with intermediate ankylosis between favorable and unfavorable warrants a higher evaluation of 30 percent evaluation.  A maximum 40 percent evaluation is warranted for unfavorable ankylosis of the minor scapulohumeral articulation.   

Lastly, under Diagnostic Code 5202 a 40 percent evaluation is assigned in cases of fibrous union of the minor humerus.  A 50 percent evaluation contemplates nonunion of the minor humerus (false flail joint).  A 70 percent evaluation is warranted for loss of the head of the minor humerus (flail shoulder). 

Having reviewed the complete record, the Board also finds that an evaluation in excess of 20 percent is not warranted for the left shoulder disability.  Notably there medical evidence of record, to include the October 2005, March 2010, and August 2012 VA examinations, does not show that the Veteran's left shoulder has ever been limited to 25 degrees from side to warrant a higher evaluation under Diagnostic Code 5201.  Additionally, although the Veteran does not have impairment of the humerus per se, the medical evidence clearly shows guarding in all movements of the left shoulder.  However, this symptomatology is consistent with the 20 percent evaluation currently assigned under Diagnostic Code 5202 for minor joint.  Similarly, as with the right shoulder, the left shoulder also does not have a fibrous union because there is no history of fracture; therefore a higher evaluation under Diagnostic Code 5202 is not warranted for the left shoulder disability.  Finally, as indicated by the August 2012 shoulder examiner, there is no evidence of ankylosis of the left scapulohumeral articulation.  As a result, a higher evaluation is also not warranted under Diagnostic Code 5200.  

The Board observes that Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  However, as noted in the August 2012 VA examination report, the Veteran did not have any impairment of the clavicle or scapula.  As such, this Diagnostic Code is not for application.

The Board has also considered whether any additional limitation of motion or functional impairment would support a higher evaluation for either the right and/or left shoulder disabilities.  In this regard, the Board notes that the October 2005 VA examiner could not comment on fatigability or weakened movement as additional range of motion testing could not be performed.  The March 2010 VA examiner found no evidence of instability, incoordination, or giving way, but pain and weakness were noted.  The Board acknowledges that during the August 2012 VA shoulder examination, the Veteran experienced less movement than normal, as well as pain after repetitive-use testing.  However, the examiner indicated that he did not have additional limitation in range of motion in either shoulder and/or arm following repetitive-use testing, and the Board also observes that muscle strength was regarded as normal in both shoulders.  Consequently, the  Board finds that the Veteran's functional loss and pain has been taken into consideration in the 30 and 20 percent evaluations already assigned for right and left shoulder disabilities, respectively.  In consideration of the statements of the Veteran and the comments of the VA examiners, the Board finds that the currently assigned evaluations adequately compensate him for any pain and functional loss.  To the extent that additional functional loss is shown, it does not rise to the level that would enable a finding that the overall disability picture most nearly approximates the next-higher evaluations. 

The Board additionally finds that there is no basis for a "staged" rating pursuant to Hart.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the assigned disability rating.

In reaching the above conclusion, the Board has considered the Veteran's statements as to the nature and severity of his right and left shoulder symptomatology.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  The Veteran is certainly competent to report that his shoulder symptoms are worse and that higher disability evaluations are warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not however competent to identify a specific level of disability of his bilateral shoulder disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected bilateral shoulder disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be the only competent and probative evidence of record, and thus, are accorded greater weight than any of the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In light of the above, the Board finds that the Veteran is not entitled to an increased evaluation for his right and left shoulder disabilities at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against higher evaluations; thus, this rule does not apply and the claims for increased evaluations must be denied.

Extraschedular Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  According to the regulation, an extraschedular rating is warranted upon a finding that 'the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b)(1) (2012).

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2012).  The Veteran's bilateral shoulder disabilities are manifested primarily by pain and limitation of motion, manifestations which are clearly contemplated in the rating criteria.  Moreover, the medical findings do not indicate that the Veteran's bilateral shoulder disabilities cause 'marked' interference with employment.  In fact, multiple physicians have opined that he is capable of working, although he may be limited in actions which require lifting.  See e.g., March 2012 VA examination report.  There is also no recent evidence of frequent periods of hospitalization due to these service-connected disorders.  Consequently, the Board finds that the rating criteria are adequate to evaluate the Veteran's bilateral shoulder disabilities and the criteria for referral for the assignment of an extraschedular evaluation for his bilateral shoulder disabilities, pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



TDIU Claim

The Veteran contends that his service-connected disabilities are of such severity that they render him unemployable and in turn entitle him to a TDIU.  For the reasons that follow, the Board concludes that a TDIU is not warranted.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In addition to the Veteran's right shoulder disability evaluated at 30 percent and his left shoulder disability evaluated at 20 percent, he is also service-connected for hypertension, evaluated as 40 percent disabling; a depressive disorder, evaluated as 50 percent disabling; and hammer toes, evaluated as 10 percent disabling, for a combined total rating is 90 percent as of October 3, 2005.  As such, the Veteran meets the criteria for schedular consideration of a TDIU.  Id.  

Notwithstanding, it is the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service- connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). Therefore, the Board must evaluate whether there are circumstances in the appellant's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran contends that he is unable to work due to his service-connected disabilities.  The record shows that he was placed on a medical leave of absence from February 18, 2005 to March 15, 2005.  His VA physician stated that the Veteran had degenerative arthritis, but was in physical therapy at the time.  At any rate, the physician also stated that the Veteran's medical condition did not prevent him from doing any work, just temporarily for his manager position at Bob Evans.  See January 2005 statement.

The Veteran requested another leave of absence in August 2005.  The VA physician stated he had depression, hypertension, and rotator cuff tendinopathy.  He indicated the Veteran was presently incapacitated to some degree, but the likely duration and frequency was dependent on the Veteran's response to treatment.  Again, the physician stated that the Veteran may be able to perform some work, but that he could not make that decision.  He also stated the Veteran could possibly return to work either part-time, or with restrictions, such as limited lifting, reaching, and other activities that required increased shoulder movement.  The Veteran was on a leave of absence from approximately February 2005 to October 2006 when he left the company.

On his August 2005 TDIU application, the Veteran indicated that he last worked full-time and became too disabled to work in June 2005.  He also reported having received graduate school training in Business Administration ("M.B.A.").

In an October 2005 VA treatment record, an examiner stated that the Veteran's depressive and anxiety symptoms had a moderate to serious impact on his level of job functioning.  

The Veteran's previous employer, "Bob Evans," provided an updated statement in June 2006 indicating that the Veteran's hire date was in May 2002, but that he was on a leave of absence which began in October 2005.  A further response from February 2009 indicated his termination date was October 2006.

At his June 2008 Board hearing, the Veteran testified that he had taken a leave of absence from "Bob Evans" due to his bilateral shoulder disability.  He testified that he could not do other type jobs because he was not able to lift things.  

At his March 2010 VA examination, the Veteran indicated he had been laid off from his previous job 1 to 2 years earlier.  The examiner stated that the Veteran's shoulder disabilities alone did not render him unable to secure or follow substantially gainful employment.

After the August 2012 VA shoulder examination, the examiner opined that the Veteran was capable of sedentary work, although his shoulder disabilities caused limitation of movement.  The examiner provided an addendum opinion in October 2012 indicating that the Veteran's bilateral shoulder disabilities would make it difficult to be employed in a job that required heavy lifting above his shoulders or using his arms at or above his shoulders.  However, the examiner noted the Veteran was currently employed doing computer-related work and felt that the Veteran's shoulder disabilities do not interfere with ambulation or work involving manipulation of tools at a desk or workstation.

According to a VA general medical examination report dated in August 2012, the examiner noted the Veteran was not currently employed.  The Veteran stated that he believed he was disabled from an inability to think straight and emotional problems, not from his physical problems.  The examiner stated that his service-connected hypertension, toe disability, and shoulder disabilities were not so severe that any, or all of them, would prevent him from gainful employment.

In August 2012, the Veteran was also afforded a VA examination for his major depressive disorder where it was noted this condition caused occupational and social impairment.  He reported that he could not get along with anyone and he left would because he could not remember anything as a store manager.  In a September 2012 opinion, the VA examiner stated the Veteran's major depressive disorder did not render the Veteran incapable of maintaining gainful employment based on his work history and education.

Having reviewed the complete record, the Board finds that entitlement to a TDIU is not warranted.  The Veteran believes he cannot work due primarily to his shoulder disabilities and depressive disorder.  However, the various VA and private medical opinions have not stated that he is incapable of maintaining gainful employment due to one, or all of his service-connected disabilities.  To the contrary, the January 2005 VA physician specifically stated that the Veteran was not incapable of performing any work; he just temporarily needed a leave of absence from his current restaurant manager position.  Again in August 2005, the VA physician stated the Veteran could possibly return to work part-time, or with modifications.  The examiner of the August 2012 VA shoulder examination stated that the Veteran was capable of sedentary employment and noted that Veteran was in fact working at a desk job at the time of the examination.  See October 2012 addendum opinion.  As noted, that examiner noted that the Veteran's shoulder problems would not interfere with work involving manipulation of tools at a desk or workbench.  See also March 2010 VA opinion.  Moreover, the August 2012 VA examiner of the general medical examination determined that the Veteran's hypertension, toe conditions, and shoulder conditions are not so severe that any of them or all of them would prevent him from being gainfully employed.  Lastly, as indicated, the September 2012 VA opinion indicated that Veteran's major depressive disorder did not render the Veteran incapable of maintaining gainful employment based on his work history and education.  While sympathetic to the Veteran's concerns, the Board finds the medical opinions to be more probative than his assertions.  

The above-noted medical opinions reflect a clinical understanding of the Veteran's limitations specifically due to his service-connected disabilities.  To the extent his disabilities affect the Veteran's employment, the assigned schedular ratings compensate him for such impairment.  There is no credible, competent evidence which establishes that the Veteran's service-connected disabilities result in his unemployability.  Therefore, a TDIU rating is not warranted, and referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.

For the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

Entitlement to an evaluation in excess of 30 percent for right shoulder disability is denied.

Entitlement to an evaluation in excess of 20 percent for left shoulder disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


